Citation Nr: 0700559	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUES

1.  Entitlement to an increased rating for right sciatic 
nerve injury, currently rated as 40 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
scars of the right thigh and buttock, residuals of shrapnel 
wounds.

3.  Entitlement to an initial compensable evaluation for a 
surgical scar of the right flank.

4.  Entitlement to an initial compensable evaluation for a 
scar of the right arm, residual of shrapnel wound.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to June 1967, including service in Vietnam, and is the 
recipient of numerous awards and commendations, including a 
Purple Heart award.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for right sciatic nerve injury with an evaluation of 40 
percent effective February 5, 2004, the date of the veteran's 
claim.  

In October 2005 the veteran testified at an RO hearing in 
Philadelphia, Pennsylvania.  The transcript of that hearing 
is of record.

The Board notes that in his July 2004 correspondence the 
veteran reported right foot problems secondary to his 
service-connected sciatic nerve injury.  This issue, which 
has not been adjudicated, is referred back to the RO for 
appropriate action.

The issues of initial compensable evaluations for scars of 
the right thigh and buttock, residuals of shrapnel wounds; a 
surgical scar of the right flank; and a scar of the right 
arm; residual of shrapnel wound, are addressed in the REMAND 
following the decision below.


FINDING OF FACT

The veteran's right sciatic nerve injury is productive of 
incomplete paralysis, but there is no evidence of marked 
atrophy, foot dangling or dropping, loss of active muscle 
movement below the knee, or weakened or lost flexion of the 
knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for right 
sciatic nerve injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7,  4.124a, Diagnostic 
Code 8520 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for peripheral nerves are for unilateral involvement; when 
bilateral, they are combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  
Disability ratings of 10 percent, 20 percent, and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve and Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8620 and 
8720.  The rating criteria for those diagnostic codes are 
identical to the criteria found in Diagnostic Code 8520.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts.  In April 2004 the veteran underwent a VA neurological 
examination.  The examiner reported that the claims file was 
reviewed pursuant to this examination.  The report of that 
examination reads, in pertinent part, as follows: 

PHYSICAL EXAMINATION:  Strength in the lower extremities 
. . . right leg quadriceps and foot dorsiflexors were 
5/5.  Right foot plantar flexion strength was 
approximately 4-/5, leg biceps muscles with leg flexion 
was approximately 4/5.  He definitely had atrophy of the 
right gastrocnemius muscle, which was noted.  He also 
had some atrophy of the intrinsic foot muscles, 
primarily on the bottom of the foot.  The extensor 
digitorum brevis was relatively normal in size and 
strength.  

Sensory examination - he did have slightly diminished 
pain, light touch primarily in the sciatic distribution 
in the right lower extremity.  Otherwise, his primary 
sensory modalities were intact.

Gait - his primary gait was intact.  However, he was not 
able to bear his full weight on the right leg and cannot 
do any calf raises of his body weight with the right 
leg.

Reflexes were 2/4 bilaterally except for the right ankle 
reflex, which was absent.

DIAGNOSIS:  [The veteran] has history of sciatic nerve 
injury due to shrapnel wound which occurred in 1967.  As 
a result of this, he has weakness in the right 
gastrocnemius muscle and also in the right leg biceps 
muscles.  He cannot stand on his toes with the right leg 
and has significant weakness with right foot plantar 
flexion and leg flexion.

In May 2006 the veteran underwent another VA examination.  
The claims file was reviewed in conjunction with the 
examination.  According to the examiner, the veteran had 
sciatica-related right foot deformity with involuntary 
contractions of the proximal and distal interphalangeal joint 
from toe 2 to 5.  This caused difficulty in ambulation.  In 
addition, pain noted in the right lower extremity was most 
likely related to the sciatic nerve injury in the buttock.  
The pain in the foot could also have been the cause of the 
involuntary muscle contraction and deformity of the right 
foot.  The examiner added that the veteran had mild to 
moderate difficulty in ambulation and was mildly disabled in 
ambulation because of the above mentioned problems.  Gait was 
intact, but the veteran was unable to bear his full weight on 
his right leg, and unable to do any calf raises of his body 
weight with the right leg.  Neurological findings were as 
follows:

Motor power in plantar flexion of the 
right foot is about 2/5.  Eversion and 
inversion is 5/5.  Dorsiflexion is 
5/5.  On the left side the motor power 
in plantar flexion, dorsiflexion, 
eversion and inversion is 5/5.  
Gastrocnemius muscle mass is slightly 
reduced or maybe there is slight 
atrophy in the right gastrocnemius 
muscle mass, compared to the left, 
however, the motor power in knee 
flexion, extension, adduction, 
abduction, thigh flexion, extension, 
adduction and abduction [sic] is all 
normal and is 5/5.  Normal muscle 
strength is noted in hip flexion, 
extension, adduction and abduction.  
Deep tendon reflexes are 1+ in knee 
jerk.  Ankle jerk is absent or 
diminished in the right side, 1 to 1- 
on the left side.  Sensory examination 
showed loss of sensation in the sole 
of the right foot.  Normal sensations 
are noted on the left foot, in the 
sole and in the dorsum.  Patchy 
sensory loss is noted in the posterior 
aspect of the leg also.

There is hyperextension of the 
proximal interphalangeal joint from 
toes 2 to 5 and flexion of the distal 
interphalangeal joint from toes 2 to 
5.  He was able to walk, unassisted, 
however, and can do heel walking, but 
was unable to do toe walking.

There is an obvious color difference 
between the 2 extremities with the 
right lower extremity more pale than 
the left.

Analysis.  Based on the medical evidence of record, the Board 
finds that a rating in excess of 40 percent for right sciatic 
nerve injury is not warranted at any time during the period 
on appeal.  

As stated before, a 60 percent rating for sciatic nerve 
injury is not available unless there is evidence of severe 
incomplete paralysis with marked muscular atrophy, and the 
highest rating of 80 percent is given only when there is 
complete paralysis of the sciatic nerve, evidenced by foot 
dangling and dropping, no active movement of the muscles 
below the knee, and weakened or lost flexion of the knee.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The evidence confirms that the veteran suffers from weakness 
in his right leg biceps and right calf muscle; however, VA 
examinations found primary sensory modalities to be intact.  
Moreover, while physical examination revealed some wasting 
and atrophy, especially of the right calf, the record 
contains no evidence of marked muscular atrophy.  In fact, 
the 2006 examiner described the veteran's right gastrocnemius 
as only "slightly reduced." A rating of 60 percent is thus 
not warranted.  In addition, the record contains no evidence 
of the signs and symptoms described in the rating schedule as 
indicative of complete paralysis.  Indeed, the 2006 examiner 
reports that the veteran has normal (5/5) motor power in knee 
flexion, extension, adduction, abduction, thigh flexion, 
extension, and adduction.  The record contains no evidence to 
the contrary during the time period under review in this 
appeal.  A rating of 80 percent is thus not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable, as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  As the preponderance of the evidence 
is against the veteran's claim, an increased rating for a 
right sciatic nerve injury is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's right sciatic nerve injury that 
would take the veteran's case so outside the norm as to 
warrant an extraschedular rating.  Nor does the case present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, referral by the RO to the Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in April 2004 satisfied 
the duty to notify provisions.  Service medical records have 
been obtained and made a part of the file.  VA and private 
treatment records have also been obtained and made a part of 
the file.  In addition, the veteran has undergone multiple VA 
examinations, the reports of which are of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The duties to notify and assist were met prior 
to the final adjudication in the August 2006 supplemental 
statement of the case.


ORDER

A rating in excess of 40 percent for right sciatic nerve 
injury is denied.


REMAND

In its April 2004 rating decision the RO granted entitlement 
to service connection for right sciatic nerve injury with an 
evaluation of 40 percent; entitlement to service connection 
for scars of the right thigh and buttock, with an evaluation 
of 0 percent; entitlement to service connection for a 
surgical scar of the right flank, with an evaluation of 0 
percent; and entitlement to service connection for a scar of 
the right arm; with an evaluation of 0 percent.

In correspondence received by the RO in July 2004 the veteran 
stated "I am filing a notice of disagreement (NOD) with your 
decision of May 10, 2004."  The Board notes that this NOD 
complies with regulatory provisions.  See 38 C.F.R. § 20.201 
(2006); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  In addition, in his March 
2005 substantive appeal, the veteran reiterated that he was 
appealing all issues concerning his claim.

Although the veteran was issued a statement of the case (SOC) 
with regard to his claim for right sciatic nerve injury 
(which has been decided in the decision above), the Board 
notes that an SOC has not been sent to the veteran regarding 
the other three issues.  In cases like this, the Board must 
remand the matter for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

The RO should issue an SOC to the veteran 
and his representative concerning the 
following issues:

1)	Entitlement to an initial compensable 
evaluation for scars of the right 
thigh and buttock, residuals of 
shrapnel wounds; 
2)	Entitlement to an initial compensable 
evaluation for a surgical scar of the 
right flank; and 
3)	Entitlement to an initial compensable 
evaluation for a scar of the right 
arm, residual of a shrapnel wound.

The veteran and his representative should 
be informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect 
appeals of those claims.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


